GILL, J.
statement. This is an injunction suit brought by plaintiffs, who are resident tax payers of a school district in Cass county, to enjoin the defendants who are officers of the school district, from using the funds of the district in paying one Coffman the salary the directors had agreed to pay him for teaching the district school. The ground of the complaint is that said Coffman. had no legal certificate to teach school and that therefore his employment was illegal. On the presentation of the petition the circuit court granted a temporary injunction, but at the final hearing this was dissolved and plaintiffs have brought the case here by appeal.
The case turns upon a proper construction of a portion of the act entitled “An act to provide for the training and licensing of teachers” (Laws 1891, page 211, and Laws 1893, page 251), and its application to the facts detailed in evidence. Under this law a “County Teachers’ Institute” was held in Cass county in June and July, 1897, and there was an examination of teachers at the close of the session by the “Board of Examiners.” All parties desiring to teach in said county were by the law required to appear and submit to an examination by this board, and they were licensed or not according to the grade awarded by the board.
It seems that Coffman was present before the board the last days of the institute in July and underwent a partial examination, but did not pass — at all events the board of examiners refused him a license. Shortly thereafter Coffman appeared before the county school commissioner, and by a doctor’s certificate and other proof showed and convinced the commissioner that at the time of the meeting of the board of examiners he was sick and unable to properly submit his qualifications as teacher. Upon this showing the county *241commissioner examined the applicant and finding him in every way qualified awarded him a certificate to teach. The directors of the school district then employed Coffman and he was teaching the school when this action was brought.
ochools ! attendstituteíZaÁV missioner^Tcer- * tIon' The question is, whether or not the county commissioner’s certificate, given as above stated, was pioperly issued, or rather did it give Coffman legal authority to teach and justify the directors in employing him. That portion of the statute pertinent to the matter in hand reads thus:
“Section 2. The county institute board of examiners shall consist of the county commissioners of each county and the conductors and instructors of the institute. * * * The said board of examiners are hereby authorized to sign and issue teachers’ certificates, * * * provided further, that the county commissioner, upon the presentation of the receipt from the county treasurer hereinafter provided for, and upon the payment by the applicant of one dollar and fifty cents, shall examine any applicant who, for good and sufficient reasons, did not attend the examination held by the county institute board of examiners. If the applicant shall have satisfied the county commissioner of his or her qualifications and moral character, then a certificate extending to the next teachers’ institute shall be granted.” * * *
Plaintiff’s contention is that Coffman did “attend the examination held by the county institute board of examiners” and was rejected, and that therefore the county commissioner had no authority to conduct a second examination of the applicant and issue a certificate. Defendants how.ever insist that though Coffman was personally present at the examination before the board, yet because of his illness at that time and his physical and mental inability to undergo an examination he ought not to be precluded from a *242subsequent special examination before the county commissioner.
While the position of plaintiffs’ counsel is perhaps sustained by the strict letter of the statute, we do not think the legislature intended so harsh an application as here attempted. Suppose, for example, that when the county institute board met to pass on the qualification of teachers one of the applicants should appear and after a question or two had been asked he had been suddenly taken sick and delirium followed. Should this debar him from subsequently, on restoration of health, applying to the county school commissioner? We think not. It could hardly be said that he “attended the examination held by the county institute board.” The bare presence of the applicant at the session of the board even though he went there to submit to an examination, and was to an extent examined, will not, under a reasonable construction of the statute, absolutely deprive the party of subsequently procuring a license from the county commissioner.
misióner’s^ecisión: fraud: statutory construction. Rut more than this, the question, to wit, whether the applicant did not for good and sufficient reasons attend the examination before the board, was left by the statute for the determination of the county . . .. , . , . . _ commissioner and ms decision must be treated as final unless attacked for actual fraud. That matter, just as with others relating to the qualification and character of applicants, is left to the judgment and decision of the school commissioner.
The judgment is for the right party and will be affirmed.
All concur.